DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on October 31, 2019.  It is noted, however, that applicant has not filed a certified copy of the 1912237 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance:

Verchere et al. (US Publication 2017/0183203 A1) and Eduard (CH 499455A) are considered the closest prior art references to the claimed invention of independent claim 17.

Claim 17 claims:
A tower crane configured to fold and unfold between a working configuration and a transport configuration, the tower crane having a boom hinged in rotation relative to a mast about a main axis of rotation, the tower crane comprising:

a rear retainer fastened to a frame supporting the mast and to a stanchion, the stanchion
extending the boom rearwardly of the main axis of rotation and configured to be displaceable
relative to the boom between a working position and a transport position,

wherein the tower crane further includes a lifting cable connected to a winding device configured to exert a tension force on the lifting cable, the tension force applied on the stanchion by a return system configured to cooperate with the lifting cable, so as to cause a displacement of the stanchion from the working position to the transport position.	

Neither Verchere et al. (US Publication 2017/0183203 A1) nor Eduard (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) “a rear retainer fastened to a frame supporting the mast and to a stanchion, the stanchion extending the boom rearwardly of the main axis of rotation and configured to be displaceable relative to the boom between a working position and a transport position”, and 2) “wherein the tower crane further includes a lifting cable connected to a winding device configured to exert a tension force on the lifting cable, the tension force applied on the stanchion by a return system configured to cooperate with the lifting cable, so as to cause a displacement of the stanchion from the working position to the transport position”, in conjunction with the remaining limitations of independent claim 17.	

Regarding Verchere and Eduard, neither of these references discloses nor teaches a winding device configured to exert a tension force on the lifting cable, the tension force applied on the stanchion by a return system configured to cooperate with the lifting cable, so as to cause a displacement of the stanchion from the working position to the transport position.  Further regarding Verchere, the mast (2) of Verchere is lifted by cylinder (16, see figure 1) and the jib is telescoped separately.  Further regarding Eduard, none of the cables (such as 13, see figure 5) exerts a tension force on the stanchion (42, see figure 5). 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/

						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654